DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Preliminary Amendment filed August 20, 2020 has been entered.  Claims 1-23 are pending. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.



When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restriction is required under 35 U.S.C. 121 and 372.

In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group A, Claims 2-3, drawn to an automated sheet material cutting and handle system using a second suction lifting head and depositing the first portion f said cut blank at a second location.
Group B, Claims 4-12, and 23 drawn to an automated sheet material cutting and handle system using a resilient compressible substrate of elastomeric material or wherein the adhesive layer extending over said closed holes. 
Group C, Claim 13, drawn to an automated sheet material wherein the suction hold-down is used to secure the second portion of said blade on the cutting surface.   
Group D, Claims 14-16 and 21, draw to a method of applying a template to using an automated sheet material cutting and handling system including cutting out a template. 
Group E, Claims 17-20, drawn to an automated sheet material wherein the template shape is offset around its periphery from said shape or outline of the first portion. 

Claims 1 and 22 will be examined along with the claims of any group identified above, regardless of which group is elected. 
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: Groups A-E lack unity of invention because even though the inventions of these groups required the technical feature of at least one of claims 1 and 22, the technical features of Claims 1 and 22 do not constitution a special technical feature as claims 1 and 22 do not make a contribution over the prior art in view of Applicants Fig. 1, US 2002/0088320 to Marback and WO 2013/185834. 

In re Claim 1, the Applicant’s figure 1, acknowledged as prior art, teaches a method of producing sheet material articles, each of said articles having a planar shape (see Fig. 1, #3) formed by at least one cut made through a planiform blank (see Fig. 1, 2'), using an automated sheet material cutting and handling system (50), said system comprising a cutting device (27) and a cutting surface (14) with a suction hold-down (35,46), a suction lifting apparatus (10), and a robotic actuation system (50) for moving the suction lifting apparatus, the suction lifting apparatus comprising at least one suction lifting head (10) including a first suction lifting head (10), the or each suction lifting head providing a downwardly oriented suction lifting portion (11) and the first suction lifting head (10) providing a first downwardly oriented suction lifting portion (20), wherein a method comprises the steps of:
ii) with said blank (2') held in place on the cutting surface (14) by the Page 2 of 13suction hold-down, using the cutting device (27) to make said at least one cut (9) in said blank to form said planar shape (44) in said cut blank (2), said at least one cut separating a first portion (4') of said cut blank from a second portion of said cut blank, and said planar 

Applicant’s figure 1 does not show a second robot with a substantially planar suction lifting plate  for applying, in use, suction through a plurality of downwardly oriented holes  in said plate; wherein the method comprises the steps of: i) using an adhesive to adhere a resiliently compressible template  to the suction lifting plate, said template having a template shape which covers over said holes across a first portion of said suction lifting plate while leaving exposed said holes across a second portion of said plate, said template blocking suction through said covered holes  while leaving unobstructed suction through said exposed holes; 
 iii) using the robotic actuation system to move the first suction lifting head (to place the suction lifting plate over said cut blank with the template shape being in registration with said shape or outline of the first portion of said cut blank and then making contact between the template and said first portion to resiliently compress said template against the first portion of said cut blank and to locate said exposed holes opposite the second portion4 of said cut blank;
iv) substantially releasing said suction hold-down of the cutting surface and applying suction through said exposed holes to pull the second portion of said cut blank towards said plate while the first portion of said cut blank is pressed against said cutting surface by the template, said resilient compression bringing the second portion-(4 of said cut blank into closer proximity with said exposed holes; 


However, Marback teaches that it is known to use a mask (see Marback Figures #32/40, and Para. 0040-41) which would provide a substantially planar suction lifting plate (see Marback, Fig. 2, #24/18) for applying, in use, suction through a plurality of downwardly oriented holes in said plate (see Marback, Figs. 8-9); wherein the method comprises the steps of: i) using an adhesive to adhere a resiliently compressible template to the suction lifting plate (see Marback, Para. 0040), said template having a template shape which covers over said holes across a first portion of said suction lifting plate while leaving exposed said holes across a second portion of said plate (see Marback, Figs. 1-3, and 8-9 showing the templates over vacuum holes), said template blocking suction through said covered holes while leaving unobstructed suction through said exposed holes (see Marback Figs. 1-3, and 8-9 showing the unblocked vacuum holes); 
 iii) using the robotic actuation system to move the first suction lifting head to place the suction lifting plate over said cut blank with the template shape being in 
iv) substantially releasing said suction hold-down of the cutting surface and applying suction through said exposed holes to pull the second portion of said cut blank towards said plate while the first portion of said cut blank is pressed against said cutting surface by the template, said resilient compression bringing the second portion of said cut blank into closer proximity with said exposed holes (see Marback, Para. 0031); 
v) using said applied suction through said exposed holes to continue said pull of the second portion of said cut blank whereby the second portion of said cut blank is pulled against said plate, while using said resilient compression to maintain pressure by the template against the first Page 3 of 13portion of said cut blank as the robotic actuation system  moves the first suction lifting head  away from the cutting surface, thereby separating the first and second portions of said cut blank (see Marback Para. 0031-0036).

In the same field of invention, cutting and separating panels that were punched or cut from a sheet of material, it would have been obvious to one of ordinary skill in the art at the earliest effective filing date to use the device for separating scraps from a workpiece of Marback.  Doing so would quickly remove the scrap from the panel thereby saving time and cause and allowing the process to produce more produce per hour. 



In re Claim 22, Applicant’s Fig. 1 teaches an automated sheet material cutting and handling system (100) for producing sheet material articles, each of said articles having a planar shape (44) formed by at least one cut (9) made through a planiform blank (2), said system (100) comprising a cutting surface (14) provided with a suction hold-down  for securing planiform articles (2) to said surface during cutting of said articles by a cutting device (27), a suction lifting apparatus (10), a robotic actuation system (50) for moving the suction lifting apparatus, and a control system  for controlling the operation of the cutting device (27) and the suction lifting apparatus, the suction lifting apparatus comprising at least one suction lifting head (10), said suction lifting head providing, in use, a first suction lifting portion (see Fig. 1, #20), configured to operate the cutting device to make said at least one cut through said planiform blank (2). 



However, Marback teaches that it is known to provide a suction lifting portion comprising a substantially planar suction lifting plate (see Fig. 2, #24) for applying suction through a plurality of downwardly oriented holes in said plate (see Figs. 8-9; see also Para. 0031-37, wherein the control system is a resiliently compressible template is adhered by an adhesive to the suction lifting plate (see Para. 0039-40, teaching masks with a bonding sheet), said template having a shape that substantially corresponds with a shape or outline of a portion of said blank formed by said at least one cut made Page 10 of 13by said cutting device and which covers over said holes across a first portion of the suction lifting plate while leaving exposed holes across a second portion of the suction lifting plate (see Figs. 8-9 and Para. 0039-40), said template blocking suction through said covered holes while leaving unobstructed suction through said exposed holes (see Figs. 8-9).


The Examiner notes that the references used above are found in the file of this case. Due to the complexity of the restriction no telephone communication was made. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.

The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.



Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof. Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN RILEY whose telephone number is (571)270-7786. The examiner can normally be reached Monday - Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/JONATHAN G RILEY/Primary Examiner, Art Unit 3724